FILED
                             NOT FOR PUBLICATION                             MAR 15 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BALWINDER SINGH MALHI,                            No. 07-73279

               Petitioner,                        Agency No. A075-302-081

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Balwinder Singh Malhi, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, and review de novo questions of law. Iturribarria v.

INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for review.

      The BIA did not abuse its discretion in denying Malhi’s motion to reopen as

time- and number-barred because the successive motion was filed more than three

years after the BIA’s June 10, 2003, order dismissing his underlying appeal. See

8 C.F.R. § 1003.2(c)(2) (only one motion to reopen permitted and the motion

generally must be filed within 90 days of the final order). It follows that Malhi’s

due process claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and prejudice for a petitioner to prevail on a due process claim).

      Malhi’s remaining contentions are unpersuasive.

      We deny Malhi’s motion to supplement the record, see 8 U.S.C.

§ 1252(b)(4)(A), and we deny respondent’s motion to dismiss.

      PETITION FOR REVIEW DENIED.




                                           2                                    07-73279